The circuit court of Cook county entered a decree permanently enjoining appellant from directly or indirectly advertising certain brands of whisky at a price below the standard and uniform price of those brands. The cause was tried on a stipulation of facts.
Errors assigned are, that the Fair Trade act of Illinois is in contravention of section 2 of article 2 of the constitution of this State and the fourteenth amendment of the constitution of the United States; that it violates section 22 of aricle 4 of the constitution of this State and is in violation of the trust laws, also that re-sale price maintenance contracts are unlawful. All of these assignments were urged and passed upon contrary to the contention of appellant here in Triner Corp. v. McNeil, 363 Ill. 559. The holdings in that case settle the issues here.
The decree of the circuit court is affirmed.
Decree affirmed. *Page 20